DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continuing Examination filed 7/16/2021.  Claims 1-2, 10-11 and 19 have been amended. Claims 1-20 are pending in this office action, of which claims 1, 10 and 18 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 07/16/2021, with respect to rejection of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been in view of Xu et al., Title: SQL-to-Text Generation with Graph-to-Sequence Model, published in THE Cornell University, dated 9/14/2018, (hereinafter “Xu”).
Examiner, in her previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant argues:
a.	The combination of references fail to teach or suggest (e.g., claim 1), "converting, using a processor on a computer, the input SQL query data into data representing a graph comprising a directed graph; and converting the graph into words of a natural language". (page 7). 
In response to applicant's argument a:  The argument is that the array of numbers is not a graph per se. While such data could be made into a graph, it is not a graph per -8-Application No.: 16/176,625Docket No.: P201802732US01se. Therefore, the decoding in Burceanu would be with the array of data and not from the graph itself. Moreover, amended to include that it is a directed graph, which is not taught or suggested in Mittal, para 0022-0023.
Xu reference teaches in section 1 introduction, col. 2 introduce a strategy to represent the SQL query as a directed graph. Figure 2 shows the graph representation of the SQL query in Figure 1). See Section 4, Tree2Seq, use the SQL parser tool to convert a SQL query into the tree structure
	Xu further teaches in section 3 for graph-to-sequence model, Based on the constructed graphs for the SQL queries, we make full use of a novel graph-to-sequence model, which consists of a graph encoder to learn the embedding for the graph-structured SQL query, and a sequence decoder with attention mechanism to generate sentences (i.e., natural language).	

b.	The combination also fails to teach or suggest (e.g.., claim 10), "receiving input data as data representing a graph comprising a directed graph; for each node of the graph, encoding nodes of the graph by accumulating information from neighboring nodes within a predetermined distance from that node; and providing an output of the encoding into a decoder that outputs components for words of a natural language. (page 7). 
In response to applicant's argument b:  With respect to “receiving” step, Xu teaches in section 1 introduction, col. 2 introduce a strategy to represent the SQL query as a directed graph, the sql query is shown in Figure 1 and 2. Section 4, Tree2Seq, use the SQL parser tool to convert a SQL query into the tree structure. Thus parser tool receive an input as SQL query.
	With respect to “for each… encoding” step, Xu teaches in section 3 for graph-to-sequence model, the graph encoder generates the node embedding for each node by accumulating information from its K-hop neighbors, and produces a graph embedding for the entire graph by abstracting all node embeddings. In the Result and discussion section teaches we find the hop size has a significant impact on our model since it determines how many neighbor nodes to be considered during the node embedding generation. As the hop size increasing, the performance is found to be significantly improved. However, after the hop size reaches 6, increasing the hop size can not boost the performance on WikiSQL anymore. By analyzing the most complicated queries (around 6.2%) in WikiSQL, we find there are average six hops between a node and its most distant neighbor. This result indicates that the selected hop size (i.e., predetermined distance) should guarantee each node can receive the information from others nodes in the graph.
	With respect to “providing” step, Xu teaches in section 3 for graph-to-sequence model, our decoder takes the graph embedding as the initial hidden state and calculates the attention over all node embeddings on the encoder side to generate natural language interpretations.
c.	The combination also fails to teach or suggest (e.g., claim 18), "converting, using the processor, the input SQL query data into data representing a graph comprising a directed graph; and converting the graph into words of the natural language". (page 7).
In response to applicant's argument c:  Xu reference teaches in section 1 introduction, col. 2 introduce a strategy to represent the SQL query as a directed graph. Figure 2 shows the graph representation of the SQL query in Figure 1). See Section 4, Tree2Seq, use the SQL parser tool to convert a SQL query into the tree structure
	Xu further teaches in section 3 for graph-to-sequence model, Based on the constructed graphs for the SQL queries, we make full use of a novel graph-to-sequence model, which consists of a graph encoder to learn the embedding for the graph-structured SQL query, and a sequence decoder with attention mechanism to generate sentences (i.e., natural language).	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3-4, 8, 10-12, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al., Title: SQL-to-Text Generation with Graph-to-Sequence Model, published in THE Cornell University, dated 9/14/2018, (hereinafter “Xu”).

As to claims 1, 10 and 18,
(Xu,  section 1 Introduction, The goal of the SQL-to-text task is to automatically generate human-like descriptions interpreting the meaning of a given structured query language (SQL) query (Figure 1 gives an example)), said method comprising: 
receiving a Structured Query Language (SQL) query as input data (Xu, section 1 introduction, col. 2 introduce a strategy to represent the SQL query as a directed graph, the sql query is shown in Figure 1 and 2. Section 4, Tree2Seq, use the SQL parser tool to convert a SQL query into the tree structure); 
converting, using a processor on a computer, the input SQL query data into data representing a graph comprising a directed graph (Xu, section 1 introduction, col. 2 introduce a strategy to represent the SQL query as a directed graph. Figure 2 shows the graph representation of the SQL query in Figure 1). See Section 4, Tree2Seq, use the SQL parser tool to convert a SQL query into the tree structure); 
converting the graph into words of a natural language (Xu, section 3 for graph-to-sequence model, Based on the constructed graphs for the SQL queries, we make full use of a novel graph-tosequence model (Xu et al., 2018), which consists of a graph encoder to learn the embedding for the graph-structured SQL query, and a sequence decoder with attention mechanism to generate sentences (i.e., natural language)). 

As to claims 2, 11 and 19,
Xu, section 3 for graph-to-sequence model, the graph encoder generates the node embedding for each node by accumulating information from its K-hop neighbors, and produces a graph embedding for the entire graph by abstracting all node embeddings); and  
providing an output of the encoding into a decoder that outputs components for words of a natural language (Xu, section 3 for graph-to-sequence model ,Our decoder takes the graph embedding as the initial hidden state and calculates the attention over all node embeddings on the encoder side to generate natural language interpretations), 
wherein the graph comprises the directed graph representing the data (Xu, Figure 2 shows the graph representation of the SQL query in Figure 1), and 
wherein a context vector provides an aspect of attention to the decoder by including information about the graph as a whole with a focus on parts surrounding a predetermined node of the directed graph (Xu, section 1 introduction, the RNN-based decoder takes the graph vector representation as the initial hidden state to generate the sequence while employing an attention mechanism over all node embeddings. See also Section 4 experiments, attention based Seq2Seq and Tree2Seq models and describes the experiments with various parameters. In the result and discussion section describes that experiment conducted that treats the SQL query graph as an undirected graph and found the performance degrades. Thus that indicates performance improves with the directed graph).

As to claims 3 and 20,
Xu teaches for each node of the graph, encoding nodes of the graph by accumulating information from neighboring nodes of a predetermined distance (Xu, section 3 for graph-to-sequence model, the graph encoder generates the node embedding for each node by accumulating information from its K-hop neighbors, and produces a graph embedding for the entire graph by abstracting all node embeddings); providing an output of the encoding into a decoder that outputs components for words of a natural language (Xu, section 3 graph-to-sequence model, Based on the constructed graphs for the SQL queries, we make full use of a novel graph-tosequence model (Xu et al., 2018), which consists of a graph encoder to learn the embedding for the graph-structured SQL query, and a sequence decoder with attention mechanism to generate sentences. Conceptually, the graph encoder generates the node embedding for each node by accumulating information from its K-hop neighbors, and produces a graph embedding for the entire graph by abstracting all node embeddings. Our decoder takes the graph embedding as the initial hidden state and calculates the attention over all node embeddings on the encoder side to generate natural language interpretations).
As to claims 4 and 12,
Xu teaches the decoder comprises a recurrent neural network (RNN)-based decoder (Xu, section 1 introduction, last paragraph, an RNN-based decoder is used).  

As to claims 5 and 13,
(Xu, section 1 introduction, las paragraph, an RNN-based decoder has been used to generate natural language interpretations).
As to claims 6 and 14,
Xu teaches a context vector c, provides an aspect of attention to the RNN-based decoder by containing information about the whole graph with a strong focus on the parts surrounding the i-th node of the input graph (Xu, section 3 graph-to-sequence model and in the sequence decoding, The decoder is an RNN which predicts the next token yi given all the previous words y<i = y1; :::; yi-1, the RNN hidden state si for time-step i and the context vector ci that captures the attention of the encoder side. In particular, the context vector ci depends on a set of node representations (h1,...,hV) (i.e., surrounding the i-th node of the input graph) to which the encoder maps the input graph).  
As to claims 7 and 15,
Xu teaches the context vector C, is computed as a weighted sum of node presentations (Xu, Xu, section 3 graph-to-sequence model and in the sequence decoding).  

As to claims 8 and 16,
Xu teaches as embodied in a set of machine-readable instructions stored on a non-transitive storage device (Xu, section 1 introduction, on the encoder side, we extend the graph encoding work (i.e., instructions) by encoding the edge direction information into the node embedding. The encoder learns the representation of each node by aggregating information from its K-hop neighbors. The RNN-based decoder which takes the graph vector representation as the initial hidden state to generate the sequences while employing an attention mechanism over all node embeddings).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims  9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Xu”  and in view of Chen et al., US 20120185439 A1 (hereinafter “Chen”).

As to claims 9 and 17,
Xu teaches the invention as claimed above, the combination does not explicitly teach as implemented as a cloud service.
However, Chen teaches as implemented as a cloud service (Chen, para 0038, When a client 110 connects to the cloud service 105 and requests the current-hour traffic status (e.g., using an SQL API for access to the table named "current_road_condition"), the cloud service 105 internally converts the table name from "current_road_condition" to "Table T9," if the analytics results of the current hour are stored in T9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the Xu by adding the cloud services . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The reference Deniel et al. (US 20180032509 A1) discloses various embodiments that are generally directed to techniques for graph based natural language processing. Some embodiments are particularly directed for graph based natural language processing leveraging language knowledge derived from social media interactions. In one embodiment, for example, an apparatus may comprise a client service component operative on the processor circuit to receive a natural language user request from a device and to execute the natural language user request based on matched one or more objects and a social object relation component operative on the processor circuit to match the natural language user request to the one or more objects in an object graph, the object graph comprising token mappings for objects within the object graph, the token mappings based on data extracted from a plurality of interactions by a plurality of users of the network system, wherein the one or more objects are matched with the natural language user request based on the token mappings.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350.  The examiner can normally be reached on Monday to Thursday 8:30am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




9/27/2021

/NARGIS SULTANA/Examiner, Art Unit 2164